DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an RCE amendment filed on 03/10/2022.
Claims 1-8, 10-11 and 13-19 are pending for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin H. Graf (Reg. No. 67,805) on 08/09/2022.

The claims are amended as follows:
1. (Currently Amended) An electric motor, comprising:
 a control board including circuitry for controlling the electric motor;
 a cover defining an interior space enclosing the electric motor; [[and]]
a sensor device connected to the cover and extending into an external environment of the electric motor, the sensor device including a sensor configured to measure at least one environmental characteristic of the external environment at the electric motor, the at least one environmental characteristic including a temperature and/or a humidity, 
wherein the control board is configured to increase a speed of a fan while the fan is running based on a measurement of the at least one environmental characteristic measured by the sensor device, the motor being mechanically coupled to the fan to cause the fan to turn to manipulate the at least one environmental characteristic of the external environment at the electric motor;
wherein the control board and the sensor device are configured to be powered from a single high voltage supply;
wherein the sensor device is electrically connected directly to a microcontroller on the control board; and 
 wherein the control board further comprises one or more electrical wires that electrically connect the sensor device to the control board, the electrical wires being less than 4 inches in length.
6-8.	 (Currently Amended-Canceled).
10. (Currently Amended) A control system for modifying environmental characteristics of a space having an environment, the control system comprising: 
an electric motor positioned in the space and including: a control board including circuitry for controlling the electric motor; 
a cover defining an interior space enclosing the control board, and the cover defining an aperture; [[and]]
a sensor device connected to the cover and positioned to extend through the aperture of the cover and into the environment at the electric motor, the sensor device being thermally isolated from the interior space of the cover and including a sensor configured to measure at least one of the environmental characteristics of the space at the electric motor, the at least one of the environmental characteristics including a temperature and/or a humidity; and 
a fan assembly positioned in the space and mechanically coupled to the electric motor, wherein the control board is configured to cause the electric motor to rotate a fan of the fan assembly to manipulate the at least one of the environmental characteristics 3of the space by increasing a speed of the fan while the fan assembly is running, based on a measurement of the one of the environmental characteristics measured by the sensor device;
wherein the control board and the sensor device are configured to be powered from a single high voltage supply;
wherein the sensor device is electrically connected directly to a microcontroller on the control board; and 
 wherein the control board further comprises one or more electrical wires that electrically connect the sensor device to the control board, the electrical wires being less than 4 inches in length.
17-19.	  (Currently Amended-Canceled).

Allowable Subject Matter
Claims 1-5, 10-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 10:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe or suggest an electric motor, comprising: a control board including circuitry for controlling the electric motor; a cover defining an interior space enclosing the electric motor; a sensor device connected to the cover and extending into an external environment of the electric motor, the sensor device including a sensor configured to measure at least one environmental characteristic of the external environment at the electric motor, the at least one environmental characteristic including a temperature and/or a humidity, wherein the control board is configured to increase a speed of a fan while the fan is running based on a measurement of the at least one environmental characteristic measured by the sensor device, the motor being mechanically coupled to the fan to cause the fan to turn to manipulate the at least one environmental characteristic of the external environment at the electric motor; wherein the control board and the sensor device are configured to be powered from a single high voltage supply; wherein the sensor device is electrically connected directly to a microcontroller on the control board; and wherein the control board further comprises one or more electrical wires that electrically connect the sensor device to the control board, the electrical wires being less than 4 inches in length; and a control system for modifying environmental characteristics of a space having an environment, the control system comprising: an electric motor positioned in the space and including: a control board including circuitry for controlling the electric motor; a cover defining an interior space enclosing the control board, and the cover defining an aperture; a sensor device connected to the cover and positioned to extend through the aperture of the cover and into the environment at the electric motor, the sensor device being thermally isolated from the interior space of the cover and including a sensor configured to measure at least one of the environmental characteristics of the space at the electric motor, the at least one of the environmental characteristics including a temperature and/or a humidity; and a fan assembly positioned in the space and mechanically coupled to the electric motor, wherein the control board is configured to cause the electric motor to rotate a fan of the fan assembly to manipulate the at least one of the environmental characteristics 3of the space by increasing a speed of the fan while the fan assembly is running, based on a measurement of the one of the environmental characteristics measured by the sensor device; wherein the control board and the sensor device are configured to be powered from a single high voltage supply; wherein the sensor device is electrically connected directly to a microcontroller on the control board; and wherein the control board further comprises one or more electrical wires that electrically connect the sensor device to the control board, the electrical wires being less than 4 inches in length as claimed and argued by the RCE amendment of 03/10/2022 and further amended by the examiner’s amendment of 08/09/2022.  In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over motor with integrated environmental sensors.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846